     Case 3:20-cv-00164-RCJ-WGC Document 6 Filed 03/02/21 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    MARK S. NELSON,                                    Case No.: 3:20-CV-00164-RCJ-WGC
4                                          Plaintiff                    ORDER
5          v.
6    STATE OF NEVADA, et al.,
7                                      Defendants
8
9           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a state prisoner. On May 20, 2020, the Court issued an order dismissing the

11   complaint with leave to amend and directed Plaintiff to file an amended complaint within

12   30 days. (ECF No. 4). The 30-day period has now expired, and Plaintiff has not filed

13   an amended complaint or otherwise responded to the Court’s order. District courts have

14   the inherent power to control their dockets and “[i]n the exercise of that power, they may

15   impose sanctions including, where appropriate . . . dismissal” of a case. Thompson v.

16   Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

17   dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

18   failure to obey a court order, or failure to comply with local rules. See Ghazali v. Moran,

19   46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local rule);

20   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

21   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

22   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local

23   rule requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

24   Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

25   court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

26   dismissal for lack of prosecution and failure to comply with local rules).

27   ///

28   ///
     Case 3:20-cv-00164-RCJ-WGC Document 6 Filed 03/02/21 Page 2 of 3



1           In determining whether to dismiss an action for lack of prosecution, failure to
2    obey a court order, or failure to comply with local rules, the court must consider several
3    factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
4    to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
5    favoring disposition of cases on their merits; and (5) the availability of less drastic
6    alternatives.   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24;
7    Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
8           Here, the Court finds that the first two factors, the public’s interest in
9    expeditiously resolving this litigation and the Court’s interest in managing the docket,
10   weigh in favor of dismissal.      The third factor, risk of prejudice to Defendants, also
11   weighs in favor of dismissal, since a presumption of injury arises from the occurrence of
12   unreasonable delay in filing a pleading ordered by the court or prosecuting an action.
13   See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public
14   policy favoring disposition of cases on their merits—is greatly outweighed by the factors
15   in favor of dismissal discussed herein. Finally, a court’s warning to a party that his
16   failure to obey the court’s order will result in dismissal satisfies the “consideration of
17   alternatives” requirement.     Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33;
18   Henderson, 779 F.2d at 1424. The Court’s order requiring Plaintiff to file an amended
19   complaint within 30 days expressly stated: “IT IS FURTHER ORDERED that if Plaintiff
20   fails to file an amended complaint on or before June 22, 2020, the action may be
21   dismissed.” (ECF No. 4). Thus, Plaintiff had adequate warning that dismissal would
22   result from his noncompliance with the Court’s order to file an amended complaint within
23   30 days.
24   ///
25   ///
26   ///
27   ///
28   ///



                                                  -2-
     Case 3:20-cv-00164-RCJ-WGC Document 6 Filed 03/02/21 Page 3 of 3



1          IT IS THEREFORE ORDERED that this action is dismissed without prejudice
2    based on Plaintiff’s failure to file an amended complaint in compliance with this Court’s
3    May 20, 2020, order.
4          IT IS FURTHER ORDERED that the Clerk of Court will enter judgment
5    accordingly and close this case.
6
7          DATED this 2nd day of March, 2021.
8
9                                                    ROBERT C. JONES
                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -3-
